UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2404


In re: CHAVIUS MARQUETTE BARBER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:11-cv-00243-FDW)


Submitted:   February 26, 2013              Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chavius Marquette Barber, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chavius      Marquette   Barber    petitions        for    a    writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his motion to file a successive 28 U.S.C.A § 2255

(West Supp. 2012) motion and his motion to appoint counsel.                        He

seeks an order from this court directing the district court to

act.     On November 26, 2012, the district court entered an order

denying Barber’s motion to file a successive § 2255 motion and

granting his motion to appoint counsel.                  Accordingly, because

the district court has ruled on Barber’s motions, we deny the

mandamus petition as moot.           We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in     the      materials

before    this   court    and   argument   would   not    aid    the    decisional

process.




                                                                 PETITION DENIED




                                       2